Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on October 12, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-15 are currently pending. Claims 4, 12 and 13 have been amended by Applicants’ amendment filed 10-12-2021. Claims 14 and 15 have been added by Applicants’ amendment filed 10-12-2021. No claims have been canceled by Applicants’ amendment filed 10-11-2021. 

Applicant's election without traverse of Group II, claims 4-6, directed to a method for preparing a DNA library, and an election of the following Species with traverse:
Species (A): wherein the species selection of a maximum of ten (10) nucleotide sequences (SEQ ID NOS) is SEQ ID NOS: 2065-2074 (instant claim 4); 
Species (B): wherein the single specific species of type of oligonucleotide among 15 types of oligonucleotides that do not comprise at least one oligonucleotide is SEQ ID NO: 2065 (instant claim 4); 
Species (C): wherein the at least one oligonucleotide comprising the nucleotide sequence is TAAGAGACAGAA as indicated in SEQ ID NO: 2060 (instant claim 2); and


Supplemental Election:
Applicant's election of Species without traverse:
Species (A): wherein the primer set comprises at least one oligonucleotide primer consisting of a nucleic acid sequences selected from SEQ ID NOS: 2065-2079 (instant claim 12), in the reply filed on January 24, 2022 is acknowledged.  

Claims 1-3 and 7-11 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claim 6 was previously withdrawn, and claims 13-15 are newly withdrawn, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 

The restriction requirement was deemed proper and was made final.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 4, 5 and 12 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 10, 2021; November 8, 2021; January 18, 2022; and February 10, 2022 have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application, filed November 14, 2019 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/JP2018/019258, filed on May 18, 2018; which claims the benefit of Japanese Patent Application 2017-099408, filed May 19, 2017.

	Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in the Japanese Patent Application 2017-099408, filed May 19, 2017. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed September 13, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 102
The rejection of claims 4, 5 and 12 is withdrawn under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chemin et al. (US Patent No. 9247720, issued February 2, 2016; effective filing date December 11, 2012).
	Chemin et al. do not specifically exemplify genomic DNA from a plant or algae.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

Claim Rejections - 35 USC § 103

15; of record) in view of Pickard et al. (Journal of Bacteriology, 2013, 195(6), 1320-1326; of record).
The combined references of Saavedra et al. and Pickard et al. do not specifically exemplify genomic DNA from a plant or algae.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections	
Double Patenting
	The provisional rejection of claims 4, 5 and 12 is maintained on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 1-23 of copending US Patent Application No. 16/313,706,
(ii)	Claims 1-12 of copending US Patent Application No. 16/314,274, and
(iii)	Claims 14-17 of copending US Patent Application No. 16/769,859 for the reasons already of record.

Response to Arguments
Applicant’s arguments filed February 12, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) none of the references teach the claimed reaction solution of amended claim 4 (Applicant Remarks, pg. 14, fifth full paragraph). 
Regarding (a), Applicant’s assertion that none of the references teach the claimed reaction solution of amended claim 4, is not persuasive. It is noted that: 
Claims 1-23 of copending US Patent Application No. 16/313,706 encompass all random primers comprising 9 to 30 nucleotides in length for analyzing all genomic DNA including random primers comprising 10 to 14 nucleotides at a concentration of 40 to 60 micromolar (e.g., in solution), such that the claims of copending Application 16/313,706 encompasses the reaction solution as recited in the instant claims.
16/314,274 encompass all random primers as DNA probes at a concentration of 4 to 200 micromolar (e.g., in solution), such that the claims of copending Application 16/314,274 encompass the reaction solution as recited in the instant claims. 
Claims 14-17 of copending US Patent Application No. 16/769,859 encompass random primers having N5 to 15, for DNA fragments in an amplification reaction in a reaction solution, such that the claims of the copending Application 16/769,859 encompass the reaction solution as recited in the instant claims.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 4, 5 and 12 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 4 is indefinite for the recitation of the term “100 M or less, but greater than the concentration defined by the formula: 3 × 108 × x-6.974” in lines 13-15 for the recitation of a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim), since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, for example, claim 4 recites the broad range or limitation of a concentration greater than defined by the formula 3 × 108 × x-6.974, while the claim also recites the narrower statement of the range or limitation of less 100 M or less. Accordingly, the metes and bounds of the claim are not clear.
Claim 4 is indefinite for the recitation of the term “greater than the concentration defined by the formula: 3 × 108 × x-6.974” in lines 14-15 because it is unclear what units apply to the concentration as determined by the formula recited, and whether the concentration is in micromolar, nanomolar, molar, etc. and, thus, the metes and bounds of the claim cannot be determined.
Claim 5 is indefinite for the recitation of the term “the random primer set” in line 2. There is insufficient antecedent basis for the term “the random primer set” in the claim because claim 4, line 4 recites the term “a primer set”.
Claim 12 is indefinite insofar as it ultimately depends from instant claim 4.

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicant’s amendment and arguments, filed 09-13-2021.

The rejection of claims 4, 5 and 12 is maintained under 35 U.S.C. 103 as being unpatentable over Chemin et al. (US Patent No. 9247720, issued February 2, 2016; effective filing date December 11, 2012; of record) in view of Kamberov et al. (US Patent Application Publication No. 201300850833, published April 4, 2013; of record) as evidenced by Shchelkunov et al. (Expert Reviews, 2010, 9(8), 947-955).
Regarding claim 4, 5 and 12, Chemin et al. teach that nucleic acids were extracted from serum or from liver tissue (interpreted as gDNA) from Cercopithecus cephus for the detection of HBV DNA by polymerase chain reaction (PCR), primers for amplification were selected from sequences overlapping the core and the surface gene, which are highly conserved among all human HBV genotypes (interpreted as gDNA; and amplification) (col 13, lines 5-7 and 18-28). Chemin et al. teach that a cascade of priming events results in exponential amplification and generates double-stranded, high-molecular weight, tandem-repeated copies of the template DNA, wherein appropriate amounts of DNA were mixed with 9 phosphorothioate-modified primers (Table 1) at a concentration of 10 micromolar each and Phi29 buffer in a final volume of 10 microliters, the DNA mix was denatured, cooled to room temperature, and placed on ice prior to proceed with the rolling circle amplification (RCA) reaction (interpreted as amplification, claim 4) (col 14, lines 31-43). Chemin et al. teach that sample mixtures were combined with a reaction mixture including 9-phosphorothioate-modified primers including RCA9 having the sequence 5’-TAAGAGACAGTCA*T*C-3’ (SEQ ID NO: 10) (interpreted as a primer set, and one or more oligonucleotides encompassing SEQ ID NOS: 2065-2079, and excluding primers as recited) at a concentration of 10 micromolar each, reactions were carried out for 18 hours at 30oC and terminated at 60oC, such that RCA products are HBV multimers which can be digested by the restriction enzyme SpeI (interpreted as primer set; oligonucleotides represented by SEQ ID NOS: 2065-2079 including SEQ ID NOS: 2063, 2069, 2070 and 2071 (elected species); gDNA; and amplification; and a concentration of less than 100 micromolar; between 4-100 micromolar; reaction solution; and excluding primers as recited, claims 4, 5 and 12) (col 14, lines 45-52; and cols 14-15, Table infection signs” include the presence of HBV genomic DNA in liver or serum, the presence of viral proteins in liver or serum and/or a viral load of at least 102 genomic copies/ml, wherein the presence of HBV genomic DNA can be assayed including by PCR followed by Southern blot followed by hybridization with an HBV specific probe; or by RT PCR for RNA analysis (interpreted as gDNA, claim 4) (col 5, lines 42-48).
Chemin et al. do not specifically exemplify gDNA from plants or algae (instant claim 4, in part).
Regarding claims 4 (in part), Kamberov et al. teach a variety of methods and compositions for whole genome amplification and whole transcriptome amplification including amplifying a genome comprising a library generation step followed by a library amplification step, wherein the library generating step utilizes specific primer mixtures and a DNA polymerase, wherein the specific primer mixtures are designed to eliminate ability to self-hybridize and/or hybridize to other primers within a mixture but efficiently and frequently primer nucleic acid templates, wherein whole genome amplification comprises simultaneous amplification of substantially all fragments of a genomic library (interpreted as primer set; amplification; and genomic DNA, claim 4) (Abstract; and paragraph [00056], lines 6-8). Kamberov et al. teach that WO/016545 details a method for amplifying DNA or RNA using a single primer for use as a fingerprinting method, wherein  the protocol for patent WO/026545A1 was designed for the analysis of microbial, bacterial and other complex genomes that are present within samples obtained from organisms containing even move complex genomes such as animals or plants (interpreted as encompassing gDNA from plants or algae, claim 4) (paragraph [0036], lines 1-6). Kamberov et al. teach human nucleic acid sources including solid tissues, body fluids, cell culture, single cells, and single chromosomes; while non-human nucleic acid sources include animals, plants, bacterial, fungi and viruses; and that nucleic acid sources include animals (including humans), plants, fungi, culturable and non-culturable bacteria, viruses, and extinct species found in amber and stones, wherein they can be isolated from any fresh, frozen, or paraffin embedded formalin fixed tissue, body fluids, forensic sample, cell culture, single cell, single chromosome, etc. (interpreted as encompassing gDNA from plants or algae, claim 4) (paragraph [0358]; and Figure 51), wherein it is known that non-infectious hepatitis B surface antigen (HBsAg) particles are highly immunogenic and determine protection of humans from HBV infection such that HBV isolates are appropriate for mass vaccination against this Shchelkunov et al. (pg. 948, col 1; first full paragraph; and pg. 948, col 2; last partial paragraph). Kamberov et al. teach that the primers can comprise a constant region and a variable region, both of which include nucleic acid sequence that is substantially non-self-complementary and substantially non-complementary to other primers in the plurality, wherein the constant region and variable region for a particular primer can be comprised of the same two nucleotides, although the sequence of the two regions are usually different, such that the constant region is preferably known and can be a targeted sequence for a primer in amplification methods; and that the variable region may (or may not) be known, wherein the variable region may be randomly selected or purposefully selected (interpreted as a random primer set; and one or more oligonucleotides, claim 4) (paragraph [0062], lines 1-13). Kamberov et al. teach that tagged PCR was developed to increase the amplification efficiency of PEP in order to amplify small quantities of DNA samples with sizes ranging from 400 bp to 1.6kb, where T-PCR is a two-step strategy using a primer with a constant 17 base pair at the 5’ end and a tagged random primer containing 9-15 random bases at the 3’ end, wherein the tagged random primer is used to generate products with tagged primer sequences at both ends (interpreted as a primer set comprising one or more oligonucleotides; and encompassing SEQ ID NO: 2065-2079, claims 4 and 12) (paragraph [0025], lines 1-10). Kamberov et al. teach in Figure 15, the analysis of 17 exemplary STS markers following whole genome amplification with exemplary self-inert degenerate primer K(N)2 applied at concentrations of 0.5 to 10 micromolar (interpreted as less than 100 micromolar; encompassing the formula of claim 4; a reaction solution; and 4 to 100 micromolar, claims 4 and 5) (paragraph [0130]; and Figure 15). Kamberov et al. teach in Example 26, that the diagram on Figure 51, which illustrates the diversity of DNA and RNA samples that are compatible with the proposed method of amplification of nucleic acids, universality of the amplification technique, and the diversity of possible applications, such that nucleic acid sources including plants and animals are isolated, and the library preparation step can use total nucleic acid as a template, and result in the amplification of both DNA and RNA, wherein C-tailed libraries can be used for targeted amplification and analysis of specific genomic regions or RNA transcripts nucleic acid amplification technology includes by is not limited to genotyping of small DNA/RNA samples, gene expression analysis, sequencing of un-culturable or extinct organisms, molecular diagnostics of different diseases, viral/bacterial diagnostics, forensics, etc., wherein the methods can be applied to compositions for analysis including individual chromosomes and viral genomes (paragraphs [0362]; [0377]).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of carrying out whole genome amplification as exemplified by Kamberov et al. it would have been it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virus-specific primers including the RCA primers used in the method of amplifying gDNA obtained from primates suspected to be infected with HBV as disclosed by Chemin et al. to include primers comprising a constant region for a targeted sequence, and a randomly selected variable region for whole genome amplification including gDNA from animals and plants as taught by Kamberov et al. for the amplification and/or detection of viral sequences in an animal and/or plant sample including highly conserved HBV sequences disclosed by Chemin et al. that can be produced as viral antigens in transgenic plants as evidenced by Shchelkunov et al., with a reasonable expectation of success in analyzing animal and/or plant samples as 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed October 12, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Chemin et al. does not disclose a reaction solution containing genomic DNA from a plant or algae (Applicant Remarks, pg. 13; last partial paragraph, lines 2-3); and (b) persons of ordinary skill in the art would not have possessed any motivation to use the relied upon RCA9 primer of Chemin et al. in an amplification reaction containing plant or algae gDNA since the RCA9 primer is specific for HBV (which does not infect plants or algae), and they would have no reasonable expectation of success (Applicant Remarks, pg. 13; last partial paragraph, line 4; and pg. 14, first partial paragraph).
Regarding (a), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, MPEP 2145(IV) indicates that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s assertion that Chemin et al. does not disclose a reaction solution containing genomic DNA from a plant or algae, is not found persuasive. Chemin et al. teach that nucleic acids were extracted from serum or from liver tissue from Cercopithecus cephus for the detection of HBV DNA by polymerase chain reaction (PCR) (interpreted as encompassing gDNA), primers for amplification were selected from sequences overlapping the core and the surface gene, which are highly conserved among all human HBV genotypes (interpreted as gDNA; and amplification); and that the term “infection signs” include the presence of HBV genomic DNA in liver or serum, the presence of viral proteins in liver or serum and/or a viral load of at least 102 genomic copies/ml, wherein the presence of HBV genomic DNA can be assayed including by PCR followed by Southern blot followed by hybridization with an HBV specific probe; or by RT PCR for RNA analysis (interpreted as amplification of gDNA using primers). Kamberov et al. teach in Figure 51 that human nucleic acid sources including solid tissues, body fluids, cell culture, single cells, and single chromosomes; while non-human nucleic acid sources include animals, plants, bacterial, fungi and viruses (interpreted as encompassing gDNA from plants or algae); and that nucleic acid sources include animals (including humans), plants, fungi, culturable and non-culturable bacteria, viruses, and extinct species found in amber and stones, wherein they can be isolated from any fresh, frozen, or paraffin embedded formalin fixed tissue, body fluids, forensic sample, cell culture, single cell, single chromosome, etc. (interpreted as encompassing gDNA from plants or algae). Thus, the combined references of Chemin et al. and Kamberov et al. clearly teach all of the limitations of the claims including gDNA from plants.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. MPEP 2144(I) recites that; “[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985). Furthermore, the Applicants are reminded that the motivation for combining the teachings of the prior art may be different from Applicants’ motivation to make the disclosed compositions. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Applicant’s assertion that persons of ordinary skill in the art would not have possessed any motivation to use the relied upon RCA9 primer of Chemin et al. in an amplification reaction containing plant or algae gDNA since the RCA9 primer is specific for HBV (which does not infect plants or algae), and they would have no reasonable expectation of success, is not persuasive. Chemin et al. teach that sample mixtures were combined with a reaction mixture including 9-phosphorothioate-modified primers including RCA9 having the sequence 5’-TAAGAGACAGTCA*T*C-3’ (SEQ ID NO: 10) at a concentration of 10 micromolar (interpreted as primer set; and one or more oligonucleotides encompassing SEQ ID NOS: 2065-2079 including SEQ ID NOS: 2063, 2069, 2070 and 2071; and excluding primers as recited). Kamberov et al. teach that tagged PCR was developed to increase the amplification efficiency of PEP in order to amplify small quantities of DNA samples with sizes ranging from 400 bp to 1.6kb, where T-PCR is a two-step strategy using a primer with a constant 17 base pair at the 5’ end and a tagged random primer containing 9-15 random bases at the 3’ end, wherein the tagged random primer is used to generate products with tagged primer sequences at both ends (interpreted as a primer set comprising one or more oligonucleotides; and encompassing SEQ ID NO: 2065-2079); and that nucleic acid sources including plants and animals are isolated, and the library preparation step can use total nucleic acid as a template, and result in the amplification of both DNA and RNA, wherein C-tailed libraries can be used for targeted amplification and analysis of specific genomic regions (interpreted as genomic DNA from plants; and amplification), wherein it is known that non-infectious hepatitis B surface antigen (HBsAg) particles are highly immunogenic and determine protection of humans from HBV infection such that HBV isolates are appropriate for mass vaccination against this virus, wherein oral vaccines can be produced such that plant cell walls protect the enclosed antigen after ingestion, such that transgenic plants that produce protective antigenic proteins of infectious agents can be used to create edible vaccines as evidenced by Shchelkunov et al. Thus, one of ordinary skill in the art would be motivated to use the primers including the RCA9 primer as exemplified by Chemin et al. to detect DNA sequences including viral sequences in plants as disclosed by Kamberov et al. with a reasonable expectation of success in analyzing plant samples to detect and/or quantify viral DNA in plants including HBV antigens in transgenic plant cells prepared for the oral delivery of HBV vaccines into subjects; and/or in amplifying specific genomic sequences to provide detectable quantities of target DNA for further analysis such as genotyping small DNA/RNA samples, gene expression analysis, molecular diagnostics of different diseases, viral/bacterial diagnostics, forensics, etc. including in animals and/or plants.


New Objections/Rejections	
Notice of Non-Compliant Amendment (37 CFR 1.121)
The amendment to the claims filed on January 24, 2022 does not comply with the requirements of 37 CFR 1.121(c) because: In response to the Restriction/Election Requirement mailed December 2, 2021, Applicant has failed to elect all of the species required. Although Applicant has elected instant claim 12, wherein the primer set comprises at least one oligonucleotide primer consisting of a nucleic acid sequence selected from nucleic acid sequences SEQ IDNOS: 2065-2079, Applicant has failed to further elect one or more nucleic acid sequences as recited in instant claim 12, wherein the reaction solution does not contain at least one of SEQ ID NOS: 2079, 2077, 2066 or 2074. Thus, a species election for Species (A)(I) has not been provided.
	To be fully responsive, Applicant is required to comply with the Notice of Non-Compliant Amendment (37 CFR 1.121). In the interests of compact prosecution, an Office Action has been prepared. However, future amendments must comply with 37 CFR 1.121(c) in order to avoid a notice of non-compliant amendment.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 4 and 12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Welch et al. (Data in Brief, 2016, 7, 900-922) as evidenced by Welch et al. (hereinafter referred to as Welch and Collins et al.) (Molecular Phylogenetics and Evolution, 2016, 99, 16-33).
Regarding claims 4 and 12, Welch et al. teach the chloroplast genome sequences for 12 mint taxa, wherein data presented include summaries of gene content and length for these taxa, structural comparisons of the mint chloroplast genomes with published sequences from other species in the order Lamiales, and comparisons of variability among three Hawaiian taxa vs. three outgroup taxa; as well as, a list of 108 primer pairs targeting the most variable regions within this group and designed specifically for amplification of DNA extracted from degraded herbarium material (interpreted as amplification reaction; primer pairs; and gDNA in plants, claim 4) (Abstract). Welch et al. teach DNA extraction, library construction (interpreted as using DNA as a template) and shotgun sequencing (interpreted as encompassing amplification reaction), comprising: (i) dried leaf tissue was homogenized using the TissueLyser system; (ii) DNA was extracted using the DNeasy plant mini kit; (iii) DNA isolated from herbarium samples was processed separately from contemporary samples using stringent protocols and controls to prevent and detect any potential contamination; (iv) genomic shotgun sequencing libraries were constructed following the standard Illumina Tru-seq protocol for contemporary sample, or the NEBNext Library Prep Mastermix kit for herbarium samples; (v) libraries were quantified using the PicoGreen High Sensitivity assay; and then (vi) pooled and sequenced on the Illumina HiSeq and MiSeq platforms (interpreted as genomic DNA in plants; amplification reaction; genomic DNA; using DNA as a template; and encompassing a reaction solution, claim 4) (pg. 901, last partial paragraph; pg. 902, first partial paragraph; and pg. 904, first partial paragraph, line 1). Welch et al. teach in Table 8, tailed primers used for multiplex amplification and targeted re-sequencing in mints, wherein sequences complementary to the Illumina sequencing adapters were appended to the end of each primer (Forward: 5’TCGTCGGCAGCGTCAGATGTGTA-TAAGAGACAG-[locus specific sequence] and Reverse: 5’GTCTCGTGGGCTCGGAGATGTGTA-TAAGAGACAG-[locus specific sequence]) (interpreted as SEQ ID NOS: 2065-2079 comprising Illumina sequencing adapters), wherein 5’ to 3’: 
Mint204R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GAC AGG ATC CAG AAA AAG AAA GA (interpreted as SEQ ID NO: 2067);
Mint204F  TCG TCG GCA GCG TCA GAT GTG TAT AAG AGA CAG CGC CCC TCT ACT ATA ATG AAT GA (interpreting the forward primers as a primer that does not contain SEQ ID NO: 2063, 2066, 2074, 2077 or 2079);
Mint204R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GAC AGG ATC CAG AAA AAG AAA GA (interpreted as SEQ ID NO: 2067);
Mint771R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GCA GGC TGA GCA CAA CAT TCT (interpreted as SEQ ID NO: 2072);
Mint867R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GTA CCC AAT CGG TCA AGG AAG (interpreted as SEQ ID NO: 2069);
Mint1939R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GCG GAT TTG GTA TTT GGA TAT GA (interpreted as SEQ ID NO: 2075);
Mint3998R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GTC GAA TTC TTG GAA CGG AAC (interpreted as SEQ ID NO: 2071);
Mint4714R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GTG TCA ATC CAA GAC AAT TTT GAA (interpreted as SEQ ID NO: 2072);
Mint5533R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GCG GGA ATC GAC TGT CCA TAG (interpreted as SEQ ID NO: 2075); 
Mint6787R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GAA AAG GGT GAG TGG GTA GGA (interpreted as SEQ ID NO: 2065); 
Mint8791R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GCG GTT ACT AGA ACG AAT CAC ACT TT (interpreted as SEQ ID NO: 2070); 
Mint11293R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GGG CGA TGG TAT TGC TCG TAT (interpreted as SEQ ID NO: 2079); and
Mint16824R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GGA GGG TTG GAA CGA ACG TAT  (interpreted as SEQ ID NO: 2076) (interpreting the primers of the primer set as consisting of at least one of SEQ ID NOS: 2065-2079 with a 5’ appended adapter sequence and a 3’ locus-specific sequence, and not comprising SEQ ID NO: 2063, 2066, 2074, 2077 or 2079; and amplification reaction; reaction solution; and primers at 100 M or less, claims 4 and 12) (pg. 914, Table 8). Welch et al. teach that for PCR reaction conditions see reference [1] of Collins et al. (pg. 907, first partial paragraph, lines3-4), wherein the PCR reaction is conducted with 0.4 M of each primer as evidenced by Welch and Collins et al. (interpreted as 100 M or less, claim 4) (pg. 20, col 1, last partial paragraph).
Welch et al. do not specifically exemplify a primer concentration of 4 to 100 micromolar.
Welch et al. teach meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Welch et al. (Data in Brief, 2016, 7, 900-922) in view of Kamberov et al. (US Patent Application Publication No. Regarding claims 4 and 12, Welch et al. teach the chloroplast genome sequences for 12 mint taxa, wherein data presented include summaries of gene content and length for these taxa, structural comparisons of the mint chloroplast genomes with published sequences from other species in the order Lamiales, and comparisons of variability among three Hawaiian taxa vs. three outgroup taxa; as well as, a list of 108 primer pairs targeting the most variable regions within this group and designed specifically for amplification of DNA extracted from degraded herbarium material (interpreted as amplification reaction; primer pairs; and gDNA in plants, claim 4) (Abstract). Welch et al. teach DNA extraction, library construction (interpreted as using DNA as a template) and shotgun sequencing (interpreted as encompassing amplification reaction), comprising: (i) dried leaf tissue was homogenized using the TissueLyser system; (ii) DNA was extracted using the DNeasy plant mini kit; (iii) DNA isolated from herbarium samples was processed separately from contemporary samples using stringent protocols and controls to prevent and detect any potential contamination; (iv) genomic shotgun sequencing libraries were constructed following the standard Illumina Tru-seq protocol for contemporary sample, or the NEBNext Library Prep Mastermix kit for herbarium samples; (v) libraries were quantified using the PicoGreen High Sensitivity assay; and then (vi) pooled and sequenced on the Illumina HiSeq and MiSeq platforms (interpreted as genomic DNA in plants; amplification reaction; genomic DNA; using DNA as a template; and encompassing a reaction solution, claim 4) (pg. 901, last partial paragraph; pg. 902, first partial paragraph; and pg. 904, first partial paragraph, line 1). Welch et al. teach in Table 8, tailed primers used for multiplex amplification and targeted re-sequencing in mints, wherein sequences complementary to the Illumina sequencing adapters were appended to the end of each primer (Forward: 5’TCGTCGGCAGCGTCAGATGTGTA-TAAGAGACAG-[locus specific sequence] and Reverse: 5’GTCTCGTGGGCTCGGAGATGTGTA-TAAGAGACAG-[locus specific sequence]) (interpreted as SEQ ID NOS: 2065-2079 comprising Illumina sequencing adapters), wherein 5’ to 3’: 
Mint204R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GAC AGG ATC CAG AAA AAG AAA GA (interpreted as SEQ ID NO: 2067);
Mint204F  TCG TCG GCA GCG TCA GAT GTG TAT AAG AGA CAG CGC CCC TCT ACT ATA ATG AAT GA (interpreting the forward primers as a primer that does not contain SEQ ID NO: 2063, 2066, 2074, 2077 or 2079);
Mint204R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GAC AGG ATC CAG AAA AAG AAA GA (interpreted as SEQ ID NO: 2067);
Mint771R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GCA GGC TGA GCA CAA CAT TCT (interpreted as SEQ ID NO: 2072);
Mint867R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GTA CCC AAT CGG TCA AGG AAG (interpreted as SEQ ID NO: 2069);
Mint1939R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GCG GAT TTG GTA TTT GGA TAT GA (interpreted as SEQ ID NO: 2075);
Mint3998R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GTC GAA TTC TTG GAA CGG AAC (interpreted as SEQ ID NO: 2071);
Mint4714R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GTG TCA ATC CAA GAC AAT TTT GAA (interpreted as SEQ ID NO: 2072);
Mint5533R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GCG GGA ATC GAC TGT CCA TAG (interpreted as SEQ ID NO: 2075); 
Mint6787R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GAA AAG GGT GAG TGG GTA GGA (interpreted as SEQ ID NO: 2065); 
Mint8791R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GCG GTT ACT AGA ACG AAT CAC ACT TT (interpreted as SEQ ID NO: 2070); 
Mint11293R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GGG CGA TGG TAT TGC TCG TAT (interpreted as SEQ ID NO: 2079); and
Mint16824R  GTC TCG TGG GCT CGG AGA TGT GTA TAA GAG ACA GGA GGG TTG GAA CGA ACG TAT  (interpreted as SEQ ID NO: 2076) (interpreting the primers of the primer set as consisting of at least one of SEQ ID NOS: 2065-2079 with a 5’ appended adapter sequence and a 3’ locus-specific sequence, and not comprising SEQ ID NO: 2063, 2066, 2074, 2077 or 2079; and amplification reaction; reaction solution; and primers at 100 M or less, claims 4 and 12) (pg. 914, Table 8). Welch et al. teach that for PCR reaction conditions see reference [1] of Collins et al. (pg. 907, first partial paragraph, lines3-4), wherein the PCR reaction is conducted with 0.4 M of each primer as evidenced by Welch and Collins et al. (interpreted as 100 M or less, claim 4) (pg. 20, col 1, last partial paragraph).
Welch et al. do not specifically exemplify a primer concentration of 4 to 100 micromolar (instant claim 5).
Regarding claim 5, Kamberov et al. teach a variety of methods and compositions for whole genome amplification and whole transcriptome amplification including amplifying a genome comprising a library generation step followed by a library amplification step, wherein the library generating step utilizes specific primer mixtures and a DNA polymerase, wherein the specific primer mixtures are designed to eliminate ability to self-hybridize and/or hybridize to other primers within a mixture but efficiently and frequently primer nucleic acid templates, wherein whole genome amplification comprises simultaneous amplification of substantially all fragments of a genomic library (interpreted as primer set; amplification; and genomic DNA, claim 4) (Abstract; and paragraph [00056], lines 6-8). Kamberov et al. teach that the primers can comprise a constant region and a variable region, both of which include nucleic acid sequence that is substantially non-self-complementary and substantially non-complementary to other primers in the plurality, wherein the constant region and variable region for a particular primer can be comprised of the same two nucleotides, although the sequence of the two regions are usually different, such that the constant region is preferably known and can be a targeted sequence for a primer in amplification methods; and that the variable region may (or may not) be known, wherein the variable region may be randomly selected or purposefully selected (interpreted as a random primer set; and one or more oligonucleotides, claim 4) (paragraph [0062], lines 1-13). Kamberov et al. teach that tagged PCR was developed to increase the amplification efficiency of PEP in order to amplify small quantities of DNA samples with sizes ranging from 400 bp to 1.6kb, where T-PCR is a two-step strategy using a primer with a constant 17 base pair at the 5’ end and a tagged random primer containing 9-15 random bases at the 3’ end, wherein the tagged random primer is used to generate products with tagged primer sequences at both ends (interpreted as a primer set comprising one or more oligonucleotides; and encompassing SEQ ID NO: 2060 and 2061, claims 4, 12 and 13) (paragraph [0025], lines 1-10). Kamberov et al. teach that the efficiency of annealing to a specific target DNA or RNA template or the entire population of template molecules is greatly reduced by the formation of primer-dimers resulting from the high primer concentrations required for efficient priming (paragraph [0204]). Kamberov et al. teach in Figure 15, the analysis of 17 exemplary STS markers following whole genome amplification with exemplary self-inert degenerate primer K(N)2 applied at concentrations of 0.5 to 10 micromolar (interpreted as 4 to 100 micromolar, claim 5) (paragraph [0130]; and Figure 15). Kamberov et al. teach that there is no evidence of self-priming found with primers having up to three random bases at their 3’-end when applied at 35 micromolar concentration after 5 min incubation with polymerase; and in contrast, in the samples containing template oligonucleotide, a new band corresponding to extension products was observed at both 35 micromolar and 3.5 micromolar primers concentration (interpreted as 4 to 100 micromolar, claim 5) (paragraph [0269]; lines 19-22).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of carrying out whole genome amplification as exemplified by Kamberov et al. it would have been it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 0.4 micromolar primer concentration as disclosed by Welch et al. to include increased primer concentrations including concentrations ranging from 0.5 to 35 micromolar with a reasonable expectation of success in increasing the efficiency of priming a specific target DNA or RNA template, or the entire population of template molecules such as through self-priming and/or low primer-dimer formation when using tailed primers designed specifically for multiplexed amplification and targeted re-sequencing of DNA extracted from degraded herbarium material.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 4, 5 and 12 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639